This attempted appeal seeks to challenge the action of the Circuit Judge of Calhoun County in denying the writ prayed for in appellant's petition for writ of habeas corpus. It appears from the record that petitioner is in custody of the Sheriff of said county by virtue of arrest under warrant issued by the Governor of Alabama on request of the Governor of the State of Georgia. Uniform Criminal Extradition Act, Gen.Acts of Alabama 1931, p. 559.
The appeal is upon the record alone, there being no duly authenticated statement of the evidence as prescribed for such procedure. (Gen.Acts 1927, pp. 76, 77, No. 113.) This record is fatally deficient in that no formal judgment of the court below is made to appear. In such condition, the record will not support a review.
There being no such solemn adjudication of the litigable matters here involved as will support a review by this court, the appeal is due to be dismissed and it is so ordered. McDonald v. Alabama Midland Rv. Co., 123 Ala. 227, 26 So. 165; Wilbanks v. Mitchell et al., Ala. Sup. 194 So. 513;1 Mobile Cigar  Tobacco Co. v. Dees, Ala. App. 194 So. 419;2 Perry v. State, 4 Ala. App. 70, 59 So. 230; Tom Campbell v. State, Ala. App., 195 So. 775;3 4 C.J.S., Appeal and Error, page 331, § 153(c).
Appeal dismissed.
1 239 Ala. 167.
2 Ante, p. 180.
3 Ante, p. 343.